Citation Nr: 1009813	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  95-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1971 to July 1974.  This case was before the Board of 
Veterans' Appeals (Board) on appeal from a June 1995 decision 
by the Boston Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was initially before the Board in June 
1998, when the Board denied the Veteran's appeal to reopen a 
claim of service connection for a psychiatric disorder.  He 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a November 1998 Order, the 
Court vacated the June 1998 Board decision, and remanded the 
matter for readjudication.

An August 1999 Board decision again denied the Veteran's 
appeal in this matter.  He again appealed the Board decision 
to the Court.  In a March 2001 Court Memorandum Decision, it 
was noted that the Veterans Claims Assistance Act of 2000 
(VCAA) had been enacted in the interim, and that such new law 
may impact on the Veteran's claim to reopen.  The Court 
Vacated the August 1999 Board decision and remanded the 
matter for readjudication consistent with the VCAA.  In 
August 2001, the Board remanded the case to the RO for 
additional development, to include notice of the VCAA.  A May 
2003 Board decision then again denied the Veteran's appeal.  
The Veteran again appealed the Board decision to the Court.  
In December 2003 the Court vacated the Board's May 2003 
decision, and remanded the matter for action consistent with 
a December 2003 joint motion by the parties (Joint Motion)(in 
essence alleging that VCAA notice had been inadequate).

In July 2004, the Board remanded the case to the RO, 
essentially for compliance with the requests for more 
complete and accurate notice in the Joint Motion.  A June 
2005 Board decision then again denied the Veteran's appeal.  
He again appealed the June 2005 Board decision to the Court.  
By a December 2006 Order, the Court vacated the June 2005 
Board decision, and remanded the matter for readjudication 
consistent with the Order (essentially further notice to the 
Veteran).  VA appealed the Court Order to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
which (in a December 2007 Order) vacated the December 2006 
Court Order and remanded the matter (for the Court's 
consideration of the rule of prejudicial error).  A January 
2008 Memorandum Decision of the Court found, in essence, that 
the Veteran had been prejudiced by inadequate notice, and 
remanded the matter for the Board to address the fact that 
the Veteran had received "confusing notice".  In July 2008 
and in August 2009 the Board remanded this matter to the RO 
for additional development (primarily to provide the Veteran 
further/accurate notice of the VCAA, and specifically notice 
of what would constitute new and material evidence sufficient 
to reopen the claim).  

The matter of service connection for a psychiatric disorder 
on de novo review is being remanded to the RO.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  A July 1980 Board decision denied the Veteran service 
connection for a psychiatric disorder, finding his anxiety 
neurosis was first manifested several years after (and was 
unrelated to) his service, and that his passive-aggressive 
personality disorder was not a compensable disability. 

2.  Evidence received since the July 1980 Board decision 
includes a report of a 2007 psychiatric evaluation of the 
Veteran with the examiner's opinion that symptoms of the 
Veteran's psychiatric disability increased during his active 
service; bears directly and substantially on the claim of 
service connection for a psychiatric disability; and is so 
significant that it must be considered in order to fairly 
decide the merits of such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a psychiatric disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  The Board notes that there has 
been substantial delay in the resolution of this matter, in 
part because there was inadequate notice under the VCAA.  
Inasmuch as this decision reopens the Veteran's claim of 
service connection for a psychiatric disability there is no 
reason to further belabor the matter of adequacy of notice, 
as any notice defect is nonprejudicial as to the matter 
addressed.  

VA's duty to assist will be discussed in greater detail in 
the remand that follows..

Legal Criteria, Factual Background, and Analysis

A July 1980 Board decision denied the Veteran service 
connection for a psychiatric disorder.  That decision is 
final.  38 U.S.C.A. § 7104.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)(as in 
effect for claims to reopen filed prior to August 29, 2001).  
[An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  As the instant 
petition to reopen was filed prior to such date, the revised 
version of 38 C.F.R. § 3.156(a) does not apply.]

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence may be considered new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

A July 1980 Board decision denied the Veteran service 
connection for a psychiatric disorder, finding (in essence) 
that his anxiety neurosis was first manifested several years 
after (and was unrelated to) his service, and that his 
passive-aggressive personality disorder was not a compensable 
disability.  

Evidence received since the July 1980 Board decision includes 
a February 2007 report of private psychiatric 
evaluation/interview of the Veteran by a psychiatrist and 
psychologist.  This physician interviewed the Veteran (and 
reviewed "his service records", "some records of his 
mental health treatment after service", and "some letters 
from his family members"); assigned the Veteran diagnoses of 
dysthymic disorder and a generalized anxiety disorder, and 
opined:  (a) (In response to: Is it at least as likely as not 
that the disability was present while the Veteran was on 
active duty?)  I cannot answer that question as to whether it 
was more likely than not.  (He went on to provide explanation 
for the response.)  (b) (In response to: Is it at least as 
likely as not that the disability arose before service but 
was aggravated beyond the normal course of the disease during 
service or as a result of an inservice event/injury?) It is 
in my opinion, more likely than not that the Veteran's 
anxiety and depression were aggravated beyond the normal 
course of the disease as a result of events that occurred in 
service.  In concluding comments the provider commented:  " 
. .  . his symptoms were increased as a result of his 
experience in the military.  I believe this to be true to the 
standard of 'more likely than not'".

Taken at face value (as is required when considering whether 
the claim should be reopened), this opinion suggests that the 
Veteran has an acquired (and compensable) psychiatric 
disability that was either incurred or aggravated in service.  
It bears directly on the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hence, this evidence 
is both new and material, and the claim of service connection 
for a psychiatric disability must be reopened.





ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.


REMAND

As the claim of service connection for a psychiatric 
disability is now reopened, the analysis proceeds to de novo 
review.  While the Veteran has received adequate notice of 
what is necessary to substantiate the underlying claim of 
service connection for a psychiatric disability (and is 
represented by an attorney who presumably is well-versed in 
governing law and provides the Veteran advice in the matter), 
the Board finds that VA's duty to assist the Veteran requires 
further development.

The nexus opinion by the private psychiatrist/psychologist 
appears to be inconsistent and is inadequate.  Specifically, 
he opined that he could not answer whether the Veteran's 
psychiatric disability was present in service (in part 
because the Veteran "was not a sufficiently good 
historian").  He further opines that "it is more likely 
than not" that the Veteran's anxiety and depression "were 
aggravated" "as a result of events that occurred in 
service".  He does not identify documentation for such 
events, or reconcile this opinion with the observation that 
the Veteran is not a "good historian".  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303, 3.306.  Furthermore a [preexisting] disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran's service treatment records (STRs) show that in 
October 1973 he was screened in a MHC (mental health clinic) 
"in accordance with AR 604-5 and was cleared.  The 
impression was "differed".  There are no further references 
to psychiatric evaluation or problems in service, and on 
service separation evaluation, psychiatric clinical 
evaluation was normal.  

Given the opinion provided by the private provider in 
February 2007, in connection with the evidence previously of 
record, the "low threshold" standard as to when a VA 
examination for a nexus opinion is required is met.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by a Board certified 
psychiatrist to determine the nature and 
likely etiology of his psychiatric 
disability(ies).  The Veteran's claims 
file (to include this remand) must be 
reviewed by the examiner in conjunction 
with the examination (and the examiner's 
attention is invited to the February 2007 
psychiatric evaluation report by the 
private providers).  

Based on review of the record and 
psychiatric evaluation of the Veteran the 
examining psychiatrist should provide an 
opinion indicating whether it is at least 
as likely as not (a 50% or better 
probability) that the Veteran has a 
psychiatric disability that was either 
incurred or aggravated in service.  The 
examiner must explain the rationale for 
the opinion in detail (with specific 
comment regarding the credibility/accuracy 
of the history the Veteran provides).

The explanation of rationale must 
specifically (with explanation of 
rationale) include responses to the 
following:

(a) Please identify (by medical diagnosis 
in accordance with DSM-IV) the Veteran's 
current psychiatric disability(ies).

(b) Is there any clear and unmistakable 
evidence that an acquired psychiatric 
disability pre-existed the Veteran's 
service?  If the response is yes, please 
identify (by diagnosis) such disability 
and the factual data evidencing pre-
existence.

(c) Is there any evidence in the record 
that an acquired psychiatric disability 
was manifested during service?  If the 
response is yes, please identify the 
factual data in the record that support 
such response.

(d) Is there any support in the factual 
evidence of record for a finding that an 
acquired psychiatric disability increased 
in severity during service?   If the 
response is yes, please identify such 
evidence.  

(e) Is there any support in the factual 
evidence of record for a finding that any 
current acquired psychiatric disability is 
etiologically related to an event in 
service?  If the response is yes, please 
identify such evidence.  

The examiner should specifically comment 
on the February 2007 report by the private 
provider cited above, opining whether the 
examiner agrees or disagrees (and the 
rationale for any disagreement) with the 
findings and conclusions expressed by that 
provider, and specifically as to the 
conclusion that the Veteran's current 
psychiatric disabilities were aggravated 
by events in service.  

2.  The RO should then readjudicate de 
novo the claim of service connection for a 
psychiatric disorder.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his attorney the 
opportunity to respond before the claims 
file is returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


